Title: To Thomas Jefferson from George French, 5 October 1779
From: French, George
To: Jefferson, Thomas



Sir
Fredericksburg 5th. Octbr. 1779.

Your Excellency’s favour of the 24th. Ulto. came duely to hand, but being from home prevented me from writing you by last Post. Agreeable to Capt. De Curmars request I forwarded his Watch to Colo. Bland on the 20th. August, by Mr. Alexander Downie, and am surprised the Capt. did not receive her before his departure. On Receipt of Your Excellencys Letter I wrote Mr. Downie, if he had not delivered the Watch to Colo. Bland that he would instantly deliver her to him. As the Watchmaker in this place had not proper Instruments he could not repair her, Consequently there is no Charge. If you will take the trouble to write to Colo. Bland I make no doubt but he will deliver the Watch to your order. I am Your Excellencys Mo. Obt. St.,

George French

